DETAILED ACTION

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 10 and 15, as recited below: 

a tracking system for positioning a user's location comprising: 
a scan device, comprising a first light scanning module, for generating a first scanning light source, where the first light scanning module rotates in clockwise, in counterclockwise, or with fixed angle swing with respect to the scan device, and 
the first scanning light source is a symmetrical light; 
a head mounted displayer, comprising a plurality of receivers, for detecting the first scanning light source, to generate information about the first scanning light source; and a computing device, for calculating the location of the user based on the information, as recited in claim 1. 

a scan device for a tracking system, comprising: a first light scanning module, for generating a first scanning light source, wherein the first light scanning module rotates in clockwise, in counterclockwise, or with fixed angle swing with respect to the scan device, and the first scanning light source is a symmetrical light, as recited in claim 10. 
a head mounted displayer for a tracking system, comprising: a light receiving module, disposed at a side and a rear of the head mounted displayer, wherein the light receiving module comprises a plurality of receivers for detecting a scanning light source generated by a scan device of the tracking system; and a fixed strap, for providing a user of wearing the head mounted displayer, as recited in claim 15. 

The closest prior art to the subject matter of Applicant’s independent claims is of record in this application per the PTO-892 and IDS statements submitted by Applicant.  
Of the cited prior art, the following is noted but should not be considered dispositive of all the cited prior art:  
U.S. 2019/0107623: teaches systems and methods having a lidar system configured to emit light having a particular operating wavelength in the IR, Visible or UV portions of the electromagnetic spectrum (see Abstract and claim 1).  The system can include a scanner with one or more mirrors, capable of clockwise or counterclockwise rotation relative to a rotation axis (see e.g. paras. 67-70). 
U.S. 2017/0214907: teaches various scanning embodiments of a light field camera, one of which can include varying the focus of a scanned input beam per various focus values (see e.g. Fig. 17 and related description). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613